UNlTED STATES DlSTRICT COURT

DlSTRICT OF NEW JERSEY
CHAMnERs oF cLARKsoN s. FlsHER FF.DERAL
MlCHAEL A, SH|Pp ouanlNG & u.s. couRTHousE
uNlTED sTATr:s olsTnlc'r Jut)cs 402 EAST smth sTREE'r
'rnENToN, NJ. moses
609-989-2009
NOT FOR PUBLICATION
LETTER OPINION & ORDER
VIA CM/ECF

All counsel of record

Re: Angeln Joaqur`n v. Lonstein Law Oj_%`ces, P.C.. et nl.
Civil Action No. 15-08194 (MAS) (DEA)

Dear Counsel:

This matter comes before the Court on Plaintif‘t` Angela Joaquin’s (“Plaintiff") Motion to
Certify Class (ECF No. lOl), Defendants Lonstein Law Office, Wayne Lonstein, and Julie
Lonstein’s (collectively, the “Lonstein Defendants") Motion for Summary Judgment (ECF
No. 105), and Det`endants Signal Auditing, Inc. and Steven Levine’s (collectively, the “Signal
Dei`endants”) Motion for Summary Judgment (ECF No. 109). The Court has reviewed the parties’
submissions and reserves judgment on the merits of the parties’ motions until the parties resolve
the pending discovery disputes

I. Procedural Histor_'_\;

On October 31, 2016, Plaintiff filed a two-count amended complaint against Lonstein
Def`endants and Signal Defendants, with the first count alleging violations of the Consumer Fraud
Act, and the second count alleging violations of the New Jersey Racketeer Influenced and Corrupt
Organizations Act. (Second Am. Compl. (“SAC”) 1111 62-71, 72-85, ECF No. 59.) On June 27,
2017, the Court dismissed the first Count. (June 27, 2017r Order, ECF No. 80.)

On July 17, 2018, Plaintiff moved to certify a class pursuant to Federal Rule of Civil
Procedure 23. (Mot. to Certii`y Class, ECF No. 101.) Plainti'r`t`s proposed class definition (“Class
Certitication Definition”) is as follows:

All owners of New Jersey businesses who, at any time on or after September 9,
2010, were sent correspondence by the Lonstein Defendants regarding allegedly
unauthorized use by the business of residential or non-commercial DirecTV
satellite television services, and whose DirecTV service was installed at the
business location and authorized for a residential or non-commercial account, and
who did not pay any amounts in resolution re.'nn.'zeration, or settlement

(Pl.’s Mov. Br. 4-5, ECF No. lOl-l.)

Plaintiff's proposed class is based on a list produced by Lonstein Def`endants (“Proposed
Class List”). The Proposed Class List appears to contain 245 rows of entries with all information
redacted from the list except for a column of numbers identifying each row. (Decl. of Henry
Wolf`e, Ex. B, ECF No. 101-2.) Plaintiff asserts that Lonstein Defendants “agree[d] to provide a
‘redacted list’ of a subset of the proposed class, consisting of business owners, who, like the
Plaintiff`, did not make any payments in response to demand letters . . . .” (Pl.’s Mov. Br. 3.)
Plaintiff firrther asserts that the Lonstein Def`endants’ response to Interrogatory #2 supports her
view that the Proposed Class List fits the proposed Class Certification Definition. Interrogatory
#2 read as follows:

Please identify each person who meets the definition of the proposed [class] as set
forth at 1| 40 of` the Complaint, indicating the total number of such persons.l

(Decl. of Henry Wolfe, Ex. A, at 2.)

Lonstein Defendants’ response to Interrogatory #2 included numerous objections to the
Interrogatory and agreed to:

[P]roduce a redacted list of individuals and businesses similarly situated to Plaintiff
in that they received a letter from the Lonstein Law Of`fices outlining their
unauthorized use of cable programming and did not pay any amounts in resolution,
remuneration, or settlement

(!rl. at 3 (emphasis added).) In sum, Plaintiff argues that the Class Certification Definition has
been narrowed from the definition in the SAC to conform with the Proposed Class List produced
by Lonstein Defendants in response to Interrogatory #2. (Pl.’s Mov. Br. 4-5.)

Signal Defendants object to Plaintiff`s usage of the Proposed Class List. Specifically, they
assert that Plaintiff misconstrues the record and that there are differences between the Proposed
Class List and the Class Certification Definition. (Signal Def`s.’ Opp’n Br. 5-7, ECF No. 112.)
Signal Defendants argue that there is no evidence in the record that the Proposed Class List is a
list of: (i) “[i]ndividuals or businesses who received correspondence from the Lonstein Def`endants
on or after a particular date;” (ii) “[i]ndividuals or businesses who were told that their
unauthorized use was ‘by the business of residential or non-commercial DirecTV satellite
television services”’ and (iii) “[i]ndividuals or businesses ‘whose DirecT V service was installed at

 

l As Lonstein Defendants noted in the interrogatory response, the interrogatory incorrectly
references paragraph 40. Plaintiff’s class definition is located in paragraph 49 of the Second
Amended Complaint and reads as follows:

All owners of New Jersey businesses who, at any time on or after September 9,
2010, Were sent correspondence by the Lonstein Def`endants regarding allegedly
unauthorized use by the business of residential or non-commercial DirecTV
satellite television services, and whose DirecTV service was installed at the
business location and authorized for a residential or non-commercial account.
(SAC 11 49.)

l-J

the business location and authorized for a residential or non-commercial account."’ (Icl. at 12
(emphasis added).) Signal Defendants also submitted deposition testimony in which they say
Plaintiff’s Counsel acknowledges the differences between the interrogatory and the Proposed Class
List. (See ia'. at ll.)

In response to Signal Defendants’ objections to the Proposed Class List, Plaintiff requests
that the Court grant her an inference regarding the redacted list arguing that “because the list was
produced in response to an interrogatory calling for a list of people who meet the class defrnition,
it may be inferred that that is what the list contains . . . .” (Pl.’s Reply Br. 3, ECF No. 121 (emphasis
omitted).) Plaintiff, alternatively, requests the Court to compel Lonstein Defendants to produce a
list responsive to the interrogatory (!d. at 4.) Lonstein Defendants object to the grant of an
inference and argue that discovery should not be reopened considering Plaintiffs ample
opportunity to correct any deficiencies2 (Lonstein Defs.’ Sur-Reply 2, ECF No. 128.)

ll. Analysis

The record before the Court regarding the content of the Proposed Class List is unclear and
appears muddled. In response to Plaintiff`s interrogatory, Lonstein Defendants agreed to produce
a list that deviated from the interrogatory in obvious ways. Conspicuously absent from Lonstein
Defendants’ response is Plaintif`f’s date limitation of “any time on or after September 9, 2010.”
(See SAC 11 49.) Also, Lonstein Defendants’ response purports to limit the list to individuals or
businesses who received letters related to cable programming (Decl. of Henry Wolfe, Ex. A, at
3.) Such a restriction is questionable because a substantial portion of Plaintiff’s allegations are
related to DirecTV_a satellite programming provider_and the proposed class definition
contained in the SAC explicitly references DirecTV’s services. (See generally, SAC.)

The Lonstein Defendants agreed to produce a list of individuals who received letters related
to cable programming During her deposition, however, Julie Lonstein stated, “we don’t bring any
claims for misuse of cable . . . .” (Signal Defs.’ Opp’n Br. 10.) The Signal Defendants oppose
class certification, in part, based on discrepancies between the Proposed Class List and Proposed
Class Definition. The Signal Defendants’ objections to the Proposed Class List appear to be well-
founded as the discrepancies between the Proposed Class List and the Proposed Class Definition
are obvious. lf there are discrepancies, however, it would appear the Lonstein Defendants created
the discrepancies by narrowing the scope of their response to Interrogatory #2.

The Federal Rules of Civil Procedure make clear that “[i]nterrogatories and production
requests should not be read or interpreted in an artificially restrictive or hypertechnical manner to
avoid disclosure of information fairly covered by the discovery request, and to do so is subject to
appropriate sanctions under subdivision (a) [of Rule 37].” Yonnes v. 7-Eleven, lue., 312 F.R.D.
692, 709 (D.N.J. 2015) (quoting SB Wright, Miller & Marcus, Federal Practice and Procedure
§2177 (3d ed.)). Moreover, “[i]nterrogatories must be answered directly and without evasion
based on information the party possesses after due inquiry.” (Icl. at 705 (citation omitted).)
“Evasive or cryptic answers are ordinarily insufficient but each answer must be read in the light of
the question in deciding its sufficiency.” SB Wright, Miller & Marcus, Federal Practice and

 

2 The Court granted the Lonstein Defendants and Signal Defendants leave to file Sur-Replies
regarding Plaintiffs requests (Oct. 2, 2018 Order, ECF No. 127.)

Procedure § 2177 (3d ed.). Federal Rule of Procedure 37(a) (“Rule 37”) allows a party to move
the Court to compel disclosures and provides for sanctions for a party’s intransigence during
discovery. See Fed. R. Civ. P. 37.

The Court is troubled by the conflict between Julie Lonstein’s deposition testimony and
Lonstein Defendants’ response to Interrogatory #2. lf` the Lonstein Law Office does not bring
claims for misuse of cable (as distinguished from satellite programming) and Lonstein Defendants
produced a list related to individuals who received correspondence “from the Lonstein Law Offices
outlining [the recipient’s] unauthorized use of cable programming,” then the Court cannot
reconcile the two absent an adequate explanation from the Lonstein Defendants. (Signal Defs.'
Opp’n. Br. 8.)

In addition, Plaintiff"s failure to avail herself of the relief permissible under Rule 37 has
contributed to the current state of the record. Plaintiff could have moved to compel Lonstein
Defendants to answer Interrogatory #2. Plaintiff could also have identified the obvious and
material discrepancies between the different pieces of discovery proffered by the Lonstein
Defendants and brought a motion to compel and potentially for sanctions Instead, Plaintiff
allowed discovery to close with the record in its current state. Plaintiff"s request for an inference
or to compel the Lonstein Defendants to produce a list responsive to Interrogatory #2, therefore,
appears belated.

Nevertheless, due to the concerns raised by the current record, and based on the Court’s
inherent authority to control the matters on its docket, the Court finds good cause to terminate
Plaintiff’s Motion to Certify Class and Defendants’ Motions for Summary Judgment. Given Judge
Arpert’s familiarity with the course of discovery, including the previous discovery disputes
between the parties, the Court finds that he is the appropriate adjudicator of the current discovery-
based dispute. The Court expresses no views as to the appropriate resolution of the current dispute.

Based on the foregoing, and for other good cause shown,
IT IS on this Ls‘ day ofJanuary, 2019 ORDERED that:

l. By February 14, 2019, Plaintiff may move before Judge Arpert for appropriate

relief.

2. Plaintiff’s Motion to Certify Class (ECF No. 101] is TERMINATED.

3. The Lonstein Defendants’ and the Signal Defendants’ Motions for Summary
Judgment (ECF Nos. 105, 109) are TERMINATED.

4. The Parties shall e-f`rle joint correspondence with the Court within seven (7) days

of J udge Arpert’s decision, at which time the Court will enter an appropriate order.

si Michael A. ShiDD
MrCHAEL A. SHIPP
UNITED S'I`A'I`ES DlSTRICT JUDGE

